Motion Granted in Part; Order filed April 2, 2019.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00062-CV
                                  ____________

        IN THE INTEREST OF A.M., L.C.L. AND M.M., CHILDREN



                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2016-03785J


                                       ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant is represented by
appointed counsel, Roberto M. Hinojosa. Appellant’s brief was originally due
February 27, 2019. We granted a 30-day extension to file appellant’s brief until
March 29, 2019. When we granted the extension, we noted that no further extensions
would be granted absent exceptional circumstances. No brief was filed. On March
27, 2019, counsel filed a further request for extension of time to file appellant’s brief
requesting an additional 45 days to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      We grant in part the request for extension and order Roberto M. Hinojosa to
file a brief with the clerk of this court on or before April 19, 2019. If counsel does
not timely file appellant’s brief as ordered, counsel may be required to show cause
why he should not be held in contempt of court. In addition, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.

      Appellant’s motion discloses the name of a minor’s parent in a parental-
termination case. See Tex. R. App. P. 9.8. Any further filings that do not comply
with Rule 9.8 will be struck.



                                   PER CURIAM




Panel Consists of Justices Christopher, Hassan, and Poissant.